Title: To Thomas Jefferson from James Biddle, 31 May 1793
From: Biddle, James
To: Jefferson, Thomas



Sir
May 31. 1793

I have taken proper measures to discover the person complained of for the Insult to the national flag of France tending to provoke the french Citizens to Acts of Outrage and breach of the publick peace—and have issued a Warrant to apprehend the Offender which I doubt not will be executed. While I am now sitting in Court an Application is made on behalf of one John L. Steele Second Mate of the Ship Active Captn. Blair who it is alledged was assaulted while peaceable in the street the Night before last about ten o’Clock by a large body of the Crew of the Ambuscade and taken and carried on board the Little Sally and from thence to the Ambuscade where he has been and still is kept confined in Irons.
I have requested Mr. Dunkin Merchant of this City who makes the Complaint to apply to you for redress which I doubt not you will readily obtain. I am Sir wth. great respect Your obedt. servt.

James Biddle

